Citation Nr: 1033196	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1948 to June 1972; he died in January 2005, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The case has been before the Board 
previously, and was remanded in January 2008 and January 2009 for 
evidentiary development.  All actions have been accomplished and 
the case is ripe for appellate review.    

The appellant appeared at a Travel Board Hearing in November 
2007.  A transcript is associated with the claims file.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran had radiation therapy and other treatment for service-
connected prostate cancer, which was evaluated as 100 percent 
disabling; the medical evidence shows that the condition of 
prostate cancer, as well as associated treatment, substantially 
and materially contributed to the cause of the Veteran's death.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the cause of 
death.  Therefore, no further development is needed with respect 
to this claim.  


Legal Criteria-Cause of Death

Applicable law provides that service connection will be granted 
if it is shown that the veteran had a disability resulting from 
an injury experienced or a disease contracted in the line of 
duty, or for aggravation in the line of duty of a preexisting 
injury or disease, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a Veteran has served for 90 days or more during a period of 
war and cardiovascular or cerebral vascular disease or 
hypertension become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under the relevant law, to establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 
3.312 (2009).

A contributory cause of death, however, is inherently not related 
to a principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be shown 
that there was a causal link.  Id.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
receive careful consideration as a contributory cause of death, 
the primary cause being unrelated, from the view of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render a person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death. Id.

Analysis

The appellant contends that her husband's service-connected 
prostate cancer substantially and materially contributed to the 
cause of the Veteran's death.  

A certificate of death, dated in January 2005, lists an upper 
gastrointestinal bleed as the immediate cause of death, with 
esophageal varices and non-alcoholic hepatic cirrhosis as 
underlying causes of death.  At the time of his death, the 
Veteran's prostate cancer and hemorrhoids were service connected, 
rated 100 percent and 10 percent, respectively.  

The physician who signed the Veteran's death certificate, Dr. B, 
submitted a statement to VA in April 2008.  In the letter, the 
doctor stated that he had reviewed the records of the Veteran, 
including the death certificate, and went on to opine that, in 
reviewing the records, it "has become apparent" that prostate 
cancer was a contributing cause of death.  The physician, who had 
treated the Veteran, stated that the Veteran had a history of 
radiation therapy, and urology visits, and the stresses of 
prostate cancer caused hyperacidity in the stomach which 
"probably contributed to erosive esophagitis and esophageal 
bleeding."  This statement is, in essence, an addendum to the 
death certificate issued in January 2005, as it is authored by 
the doctor who conducted the post-mortem examination of the 
Veteran and signed the death certificate.  

There are two VA opinions of record which contradict the opinion 
of the private physician.  Both of these opinions rely on the 
fact that there is no documentation in the terminal 
hospitalization records, or in records available at the time of 
review, of the Veteran ever having endured radiation therapy for 
prostate cancer.  Although this may be true, the April 2008 
addendum opinion to the death certificate indicates that the 
private treating physician was familiar with the Veteran's 
medical history, and it unequivocally states that the Veteran did 
undergo numerous therapies for his prostate cancer, which 
included radiation.  Thus, the conclusions of the VA opinions 
(dated in August 2008 and April 2009) are not based on an 
accurate assessment of the Veteran's disability picture, and 
cannot be given much probative weight when viewed in light of the 
April 2008 private addendum opinion.  

Simply put, the Veteran's service-connected prostate cancer was 
rated as 100 percent disabling prior to his death.  The physician 
who examined the Veteran after death (and issued the death 
certificate) is of the opinion that the stresses of the severe 
prostate cancer disease, as well as the therapies used to 
regulate it, played a substantial and material role in 
contributing to the cause of death.  The only evidence contrary 
to this is based on the erroneous assumption that the Veteran 
never had a certain type of therapy, which is contradicted by the 
statements of the Veteran's treating physician (who presided over 
the Veteran at the time of death).  As this is the case, the 
Board must conclude that service-connected prostate cancer played 
a substantial role in bringing about the Veteran's demise, and 
service connection for the cause fo death will be granted.    


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


